Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to displaying an editing history for an image. Specifically, for independent claims 1, 13, and 14, a plurality of editing instructions for editing items are received, applied to an image, and recorded as a plurality of histories. For a first editing item for which editing instructions are currently being received, a plurality of histories are displayed, each of the plurality of histories being undetermined editing content from the recorded plurality of histories, and each corresponding to the first editing item. For a second editing item, a single history for a determined editing content is displayed. Finally, when the editing content for the second editing item are determined, the histories other than the determined one are deleted. As an example, in figure 4, a plurality of undetermined histories are displayed for first editing item Exposure Correction, whereas the second editing items that have been determined, like Sharpness or Contrast only have a single determined history item displayed. When the second editing item is determined, for example for Exposure, only applied history “-3.0” would be retained and displayed, and the other histories would be deleted. 
For independent claims 15, 16, and 17, a plurality of editing instructions for editing items are received that change the editing content for an editing item each time an editing instruction is received, and the editing content is recorded as a plurality of histories. Next, the editing content corresponding to one history from the plurality of histories for a given editing item are applied to the image. A history for a first editing item that is currently receiving editing instructions is displayed in a different manner than a second editing item. For the first editing item, a first applied history as well as second not applied 
The closest prior art is Akiya, Kim, Hudson, (see final rejection of 6/24/2021), and Tieskoetter et al. (Pat. No. 7,973,950). Akiya teaches displaying a single editing history for first and second editing items. Kim teaches a plurality of editing histories for an editing item can be displayed. Hudson teaches hiding all but a single editing history for a second editing item, and displaying a plurality of editing histories for a first editing item. Finally, Tieskoetter teaches displaying two histories for the “Tint” editing item in a history area, only one of which is currently being applied to the image, fig. 1C to 1D. However, in the Examiner’s opinion, when the independent claims are considered as a whole, it would not have been obvious to one of ordinary skill in the art before the earliest effective filing date to combine all of the reference in order to produce any of the claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174